FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      February 10, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
DAVID LAMONT MORGAN,

             Plaintiff - Appellant,

v.                                                        No. 14-7047
                                                 (D.C. No. 6:12-CV-00379-FHS)
JERRY L. TOMLINSON, Mayor of                              (E.D. Okla.)
Durant, Oklahoma; BRIAN CHAVEZ,
Detective; BROCK JONES, Sgt.;
DURANT DAILY DEMOCRAT
NEWSPAPER CO.,

             Defendants - Appellees,

and

BRYAN COUNTY, Durant, Oklahoma;
MANDA WELLS; JOHN HICKS,

             Defendants.


                            ORDER AND JUDGMENT*


Before GORSUCH, O’BRIEN, and HOLMES, Circuit Judges.



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        Pro se plaintiff David Morgan appeals the district court’s orders dismissing his

claims against all defendants. Mr. Morgan brought suit under 42 U.S.C. § 1983 and

Oklahoma state law, claiming damages arising from his arrest and jailing on

child-abuse charges, and from publication of a newspaper article describing the

arrest. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

   I.      Background

        In 2011, Mr. Morgan was arrested in Durant, Oklahoma pursuant to a warrant

based on probable cause for child abuse. Criminal charges were filed against him.

The local newspaper, the Durant Daily Democrat, published an article reporting

Mr. Morgan’s arrest and charges. Eventually, the criminal charges were dismissed.

Mr. Morgan then filed suit against Jerry L. Tomlinson, the Mayor of Durant; Bryan

County, Oklahoma; Brian Chavez and Brock Jones, the two police detectives

involved in his arrest; the Durant Daily Democrat newspaper; Manda Wells, a

witness to the alleged child abuse, and her boyfriend, John Hicks. Mr. Morgan

asserted various claims against each defendant, including civil rights violations,

slander, false arrest, false police report, kidnapping, mental abuse, spiritual abuse,

emotional distress, punitive damages, acting under the color of law, false

imprisonment, and violation of several constitutional amendments.

        The district court granted the motions to dismiss filed by Mayor Tomlinson

and Detectives Jones and Chavez for failure to state a claim, pursuant to Fed. R. Civ.

P. 12(b)(6). The court held that it was undisputed that the arrest warrant was facially


                                          -2-
valid, and a facially valid warrant is generally a complete defense to a § 1983 claim

for false arrest or false imprisonment. The court also denied Mr. Morgan’s

subsequent motion to reconsider this ruling after allowing these defendants to file a

response out of time.

      After permitting the Durant Daily Democrat to respond out of time to

Mr. Morgan’s motion for default judgment, the district court denied the motion. The

court then granted the newspaper’s motion to dismiss for failure to state a claim,

ruling that Mr. Morgan’s complaint alleging the newspaper defamed him was

time-barred as a matter of state law and, alternatively, that Mr. Morgan had failed to

allege the elements of a claim for defamation.

      The district court dismissed plaintiff’s claims against Bryan County because

this defendant was never served with the summons and complaint, despite the court’s

warnings to Mr. Morgan on January 8, 2014, and April 2, 2014, that if he did not

effect service, Bryan County would be dismissed.1 The court denied Mr. Morgan’s

two motions to reconsider the dismissal.

      The district court dismissed Mr. Morgan’s case against the two remaining

defendants, Wells and Hicks, for failure to prosecute, pursuant to Fed. R. Civ. P.

41(b). These two defendants were served with the summons and complaint, but they

did not file an answer. Nevertheless, Mr. Morgan failed to file a proper motion for


1
      Mr. Morgan argues on appeal that he never received the January 8 order. He
does not dispute, however, that he received the April 2 order.


                                           -3-
default judgment under Fed. R. Civ. P. 55(b)(2), despite having been given numerous

opportunities to do so.

         Mr. Morgan moved to recuse District Court Judge White, alleging that the

judge discriminated against him because he is an African-American, and complaining

that the judge had denied all of his motions. Judge White denied recusal, finding that

Mr. Morgan had not pointed to any act or speech by the judge indicating any bias,

prejudice, or the appearance of impropriety. In addition, the judge held that adverse

rulings cannot alone provide grounds for disqualification.

         Mr. Morgan appeals all of the dismissal orders, as well as the interim orders,

asserting that he had served all defendants with the summons and complaint, the

district court did not consider his evidence, he was denied a right to a fair hearing,

and the district court’s rulings were unjust and unfair. He also appeals the order

denying his motion to recuse Judge White.

   II.      Discussion

         We liberally construe Mr. Morgan’s pro se filings. See Ledbetter v. City of

Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). We do not, however, “take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005). Mr. Morgan’s opening brief borders on inadequate because his

appellate arguments are presented without reference to legal authority or citation to

the record for supporting facts. We may deem appellate issues waived if they are not


                                           -4-
adequately briefed. Id. at 841. His arguments raised for the first time in the reply

brief are waived. See Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012) (“Arguments

not clearly made in a party’s opening brief are deemed waived.”). Nevertheless, in

the exercise of judicial discretion, we have reviewed the merits of Mr. Morgan’s

claims. See Garrett, 425 F.3d at 840 (indicating that appellate court may have

discretion to review issues raised in inadequate briefing).

       We review de novo the district court’s Rule 12(b)(6) dismissals. Christy

Sports, LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[W]e assume the factual allegations are true and ask whether it is

plausible that the plaintiff is entitled to relief.” Gallagher v. Shelton, 587 F.3d 1063,

1068 (10th Cir. 2009). “[T]he tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

       We review for an abuse of discretion (1) the district court’s dismissal for

failure to prosecute, (2) its dismissal for failure of proper service, (3) its grant of

leave to file documents out of time, (4) its denial of reconsideration, and (5) its order

declining to recuse. Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d


                                            -5-
1135, 1143 (10th Cir. 2007) (failure to prosecute); Constien v. United States,

628 F.3d 1207, 1213 (10th Cir. 2010) (failure of proper service); Panis v. Mission

Hills Bank, N.A., 60 F.3d 1486, 1494 (10th Cir. 1995) (filing documents out of time);

Muskrat v. Deer Creek Pub. Schs., 715 F.3d 775, 789 (10th Cir. 2013) (motion to

reconsider); Lundahl v. Halabi, 773 F.3d 1061, 1076 (10th Cir. 2014) (denial of

recusal).

      We have reviewed the parties’ briefs, the record, and the applicable legal

authorities. We agree with the district court’s analysis and reasoning for dismissing

Mr. Morgan’s claims and for denying his motion to recuse. Accordingly, we affirm

the district court’s judgment for substantially the same reasons as set forth in its

orders dismissing the various defendants and denying recusal.


                                                Entered for the Court


                                                Jerome A. Holmes
                                                Circuit Judge




                                          -6-